Citation Nr: 1002964	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss from July 7, 2003 to March 14, 2004; a rating 
higher than 10 percent from March 15, 2004 to November 10, 
2004; a rating higher than 20 percent from November 11, 2004 
to July 31, 2009; and a compensable rating since August 1, 
2009.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which, in part, granted service connection for left 
ear hearing loss and assigned an initial 0 percent 
(i.e., noncompensable) rating retroactively effective from 
July 7, 2003, the date of receipt of the Veteran's claim.  In 
response, he requested a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  In 
May 2005, the RO in Hartford, Connecticut, also granted 
service connection for the hearing loss in the Veteran's 
right ear (in turn meaning he now had service-connected 
bilateral hearing loss) and increased the rating for this 
disability to 10 percent effective March 15, 2004.  As of 
November 11, 2004, the rating increased to 20 percent.  He 
continued to appeal for an even higher rating.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).

In September 2007 the Board decided another claim the Veteran 
also had appealed, for a higher initial rating for his 
posttraumatic stress disorder (PTSD), and remanded the claim 
for a higher rating for his bilateral hearing loss to the RO, 
via the Appeals Management Center (AMC), for additional 
development and consideration.  But based on the results of a 
May 2008 VA audiological examination, in a June 2008 rating 
decision the RO proposed to reduce the rating for the 
Veteran's bilateral hearing loss from 20 percent to a 
noncompensable level.  Later, in a May 2009 decision, the RO 
implemented this reduction in rating to 0 percent, 
prospectively effective as of August 1, 2009.  Also in May 
2009, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny the claim and returned the file to 
the Board for further appellate review.


The Board is again remanding this case to the RO via the AMC 
for still further development and consideration.


REMAND

The Veteran recently clarified in a December 2009 statement 
that he wants to testify at a videoconference hearing before 
the Board concerning this remaining hearing loss claim in 
this appeal.  He is entitled to this hearing since his prior 
videoconference hearing before the Board concerned the claim 
for a higher rating for his PTSD, not hearing loss.  
38 C.F.R. § 20.700 (2009).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

Schedule the Veteran for a videoconference hearing 
before a Veterans Law Judge of the Board at the earliest 
available opportunity.  Notify the Veteran and his 
representative of the date, time and location of the 
hearing.  Put a copy of this notification letter in the 
claims file.  If the Veteran changes his mind and elects 
not to have the hearing, or fails to report for it on 
the date scheduled, also document this in his claims 
file.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


